       Case 2:20-cv-00680-JJT Document 42 Filed 03/29/21 Page 1 of 4




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Anisa Uvaldo,                                     No. CV-20-00680-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Germaine Law Office PLC,
13                  Defendant.
14          At issue is Plaintiff Anisa Uvaldo’s Motion for Partial Judgment on the Pleadings
15   (Doc. 18, Mot.), to which Defendant Germaine Law Office, PLC filed a Response
16   (Doc. 23, Resp.) and Plaintiff filed a Reply (Doc. 24, Reply). The Court will resolve the
17   Motion without oral argument. See LRCiv 7.2(f).
18          After Plaintiff defaulted on the payments for her vehicle and Phoenix Corvette Sales
19   Ltd (“PCS”)—the vehicle seller—repossessed and resold it, PCS notified Plaintiff of a
20   remaining debt of $5,840.90 plus costs and interest. PCS engaged Defendant to collect the
21   debt, and Defendant sent Plaintiff an initial collection letter on December 24, 2019. In
22   January 2020, Defendant represented PCS in a lawsuit in Arizona state court to collect the
23   debt, and Plaintiff defaulted in that action.
24          In this lawsuit, Plaintiff raises six claims alleging Defendant violated various
25   provisions of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692e, f & g (“FDCPA”),
26   in the manner in which it collected the debt. (Doc. 1, Compl.) Plaintiff now moves for
27   judgment on the pleadings on certain aspects of her claims, namely: (1) the wording in
28   Defendant’s initial collection letter was misleading and overshadowed the FDCPA-required
         Case 2:20-cv-00680-JJT Document 42 Filed 03/29/21 Page 2 of 4




 1   notices the letter provided; (2) the outstanding balances Defendant listed in the initial
 2   collection letter and in the state court complaint were misleading; and (3) Defendant
 3   improperly communicated directly with Plaintiff after Plaintiff’s counsel notified Defendant
 4   that Plaintiff was represented by counsel.1
 5          Under Federal Rule of Civil Procedure 12(c), “a party may move for judgment on
 6   the pleadings” after the pleadings are closed “but early enough not to delay trial.” A
 7   plaintiff as the moving party is entitled to judgment on the pleadings if the plaintiff “clearly
 8   establishes on the face of the pleadings that no material issue of fact remains to be resolved
 9   and that it is entitled to judgment as a matter of law.” Hal Roach Studios, Inc. v. Richard
10   Feiner & Co., Inc., 896 F.2d 1542, 1550 (9th Cir. 1989). For example, “interpretation of a
11   contract is a matter of law,” United States v. King Features Entm’t, Inc., 843 F.2d 394, 398
12   (9th Cir. 1988), and thus is susceptible to a motion for judgment on the pleadings. “[A]
13   plaintiff is not entitled to judgment on the pleadings when the answer raises issues of fact
14   that, if proved, would defeat recovery.” Gen. Conference Corp. of Seventh-Day Adventists
15   v. Seventh-Day Adventist Congregational Church, 887 F.2d 228, 230 (9th Cir. 1989).
16          Here, the Court agrees for the most part with Defendant that the issues Plaintiff
17   raises in her Motion implicate material issues of fact that cannot be resolved as a matter of
18   law on the pleadings. Specifically, Plaintiff’s second issue—the outstanding balance
19   figures Defendant listed in the initial collection letter and state court complaint—
20   necessarily involves resolution of questions of fact regarding, among other things, what
21   Defendant’s agreements for attorneys’ fees with PCS were, the amount of attorneys’ fees
22   incurred at various points, and whether the interest rate listed in the state court complaint
23   was a typo and when it was corrected. These are not issues the Court will resolve at the
24   pleading stage, nor will the Court take judicial notice of certain documents in each party’s
25   favor in an attempt to resolve these issues now. Rather, these are factual issues for
26   discovery and summary judgment.
27
     1
28    The parties do not dispute that the FDCPA applies here, that is, that Defendant was a debt
     collector and the object of the collection activity was a consumer debt under the Act.

                                                   -2-
       Case 2:20-cv-00680-JJT Document 42 Filed 03/29/21 Page 3 of 4




 1          Likewise, Plaintiff’s third issue—whether Defendant violated the FDCPA by
 2   contacting Plaintiff after Plaintiff was represented by counsel—necessarily involves
 3   resolution of questions of fact regarding the extent of counsel’s representation of Plaintiff
 4   and the communications between Defendant and Plaintiff’s counsel. Judgment on the
 5   pleadings would also be inappropriate with regard to this issue.
 6          At this stage of the litigation, the Court is limited to Plaintiff’s first issue—
 7   examining the face of Defendant’s initial collection letter to determine whether certain
 8   wording was misleading or overshadowing as a matter of law. Plaintiff takes issue with the
 9   following wording: “If the indebtedness identified in our correspondence to you constitutes
10   a ‘consumer debt,’ in accordance with the Fair Debt Collection Practice[s] Act, we make
11   the following notices/statements to you.” (Doc. 1-2, Compl. Ex. A, Initial Collection
12   Letter.) Plaintiff contends that a “least sophisticated debtor” would not be able to resolve
13   for herself whether the debt is a consumer debt and that this conditional wording
14   overshadows the FDCPA-required notices in the initial collection letter. (Mot. at 5–6, 9–
15   10.) The misleading and overshadowing nature of the statement, Plaintiff argues, is a
16   violation of the FDCPA.
17          Under the FDCPA, a debt collector must provide the debtor written notice that
18   effectively conveys the amount of debt, to whom the debt is owed, the right to dispute the
19   debt within 30 days of receipt of the written notice, and the right to obtain verification of
20   the debt. Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984, 990 (9th Cir. 2017) (citing
21   § 1692g). “Any collection activities and communication during the 30-day period may not
22   overshadow or be inconsistent with the disclosure of the consumer’s right to dispute the
23   debt or request the name and address of the original creditor.” 15 U.S.C. § 1692g(b). The
24   FDCPA also “prohibits the use of any false, deceptive, or misleading representation or
25   means in connection with the collection of any debt.” Tourgeman v. Collins Fin. Servs.,
26   LLC, 775 F.3d 1109, 1119 (9th Cir. 2014) (citing § 1692e). In the Ninth Circuit, whether a
27   notice complies with the FDCPA is examined using a “least sophisticated debtor” standard.
28   Terran v. Kaplan, 109 F.3d 1428, 1432 (9th Cir. 1997).


                                                 -3-
          Case 2:20-cv-00680-JJT Document 42 Filed 03/29/21 Page 4 of 4




 1            Defendant’s use of the statement, “if the indebtedness identified in our
 2   correspondence to you constitutes a consumer debt,” does not overshadow the FDCPA-
 3   required notices in the initial collection letter. This is particularly true because the letter
 4   repeats the notices twice, the second time in bold lettering and without any conditional
 5   introduction. The least sophisticated debtor would still understand that the notices applied
 6   to her. Moreover, the Court does not find the statement misleading. To find that a car
 7   purchaser does not know she is a consumer, as Plaintiff asks the Court to do, would be to
 8   apply a standard below unsophisticated.2 For these reasons, Plaintiff is not entitled to
 9   judgment on her claim based on this statement in the initial collection letter.
10            Plaintiff also takes issue with the following wording in the initial collection letter:
11   “Please give this matter your immediate attention by contacting our office upon your
12   receipt of this notice.” (Doc. 1-2, Compl. Ex. A, Initial Collection Letter.) Plaintiff argues
13   that this statement demands payment before the 30-day has passed. (Mot. at 7.) Under the
14   FDCPA, an initial communication may violate § 1692g if it demands payment before the
15   30-day waiting and verification period has expired. Mashiri, 845 F.3d at 991. But
16   Defendant’s initial collection letter did not demand immediate payment. Instead, it stated,
17   “give this matter your immediate attention.” Even when the least sophisticated debtor
18   standard is applied, the letter cannot reasonably be read to demand immediate payment
19   where the letter notifies Plaintiff, twice, of the 30-day waiting and verification period. See
20   Terran, 109 F.3d at 1434. As a result, the Court will deny Plaintiff’s request for judgment
21   that this statement is misleading or overshadowing.
22            IT IS THEREFORE ORDERED denying Plaintiff’s Motion for Partial Judgment
23   on the Pleadings (Doc. 18).
24            Dated this 29th day of March, 2021.
25
26                                            Honorable John J. Tuchi
                                              United States District Judge
27
28   2
         Likewise, the Court does not find the language “unfair or unconscionable” under § 1692f.

                                                   -4-
